Exhibit 10.16
 

 
CONFIDENTIAL TREATMENT REQUESTED.
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED IS OMITTED AND MARKED WITH “****” OR OTHERWISE
CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.
















MASSACHUSETTS INSTITUTE OF TECHNOLOGY






EXCLUSIVE PATENT LICENSE AGREEMENT
 























 
-1-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

RECITALS 3 1. Definitions 3 2. Grant of Rights 7 3. COMPANY Diligence
Obligations 9 4. Royalties and Payment Terms 10 5. Reports and Records 14 6.
Patent Prosecution 15 7. Infringement 15 8. Indemnification and Insurance 16 9.
No Representations or Warranties 17 10. Assignment 18 11. General Compliance
with Laws 18 12. Termination 18 13. Dispute Resolution 19 14. Miscellaneous 20
APPENDIX A 23 APPENDIX B 24


 
-2-

--------------------------------------------------------------------------------

 


MASSACHUSETTS INSTITUTE OF TECHNOLOGY
EXCLUSIVE PATENT LICENSE AGREEMENT


This Agreement, effective as of the date set forth above the signatures of the
parties below (the "EFFECTIVE DATE"), is between the Massachusetts Institute of
Technology ("M.I.T."), a corporation organized and existing under the laws of
the State of Massachusetts, with a principal office at 77 Massachusetts Avenue,
Cambridge, MA  02139-4307, Albert Einstein College of Medicine of Yeshiva
University, a Division of Yeshiva University, a corporation organized and
existing under the laws of the State of New  York, having a place of business at
1300 Morris Park Avenue, Bronx, New York 10461 (“EINSTEIN”), Montefiore Medical
Center, a corporation organized and existing under the laws of the State of New
York, having an office and place of business at 111 East 210th Street, Bronx,
New York 10467 (“MONTEFIORE”)  (M.I.T., EINSTEIN, and MONTEFIORE shall be
referred to individually and collectively as “THE PARTIES”), and MetaStat
BioMedical, Inc., a corporation organized and existing under the laws of the
state of Delaware, having an office and place of business at 8 Hillside Avenue,
Suite 207, Montclair, NJ  07042 ("COMPANY").


R E C I T A L S


WHEREAS, THE PARTIES are the owners of certain PATENT RIGHTS (as later defined
herein) relating to M.I.T. Case No. 14171J, "Alternatively Spliced mRNA Isoforms
as Prognostic and Therapeutic Tools for Metastatic Breast Cancer and Other
Invasive/Metastatic Cancers", by Christopher B. Burge, Wu Albert Cheng, John
Condeelis, Frank B. Gertler, Maja Oktay and Irina M. Shapiro and have the right
to grant licenses under said PATENT RIGHTS;


WHEREAS, THE PARTIES desire to have the PATENT RIGHTS developed and
commercialized to benefit the public and is willing to grant a license
thereunder;


WHEREAS, COMPANY has represented to THE PARTIES, to induce THE PARTIES to enter
into this Agreement, that COMPANY shall commit itself to a thorough, vigorous
and diligent program of exploiting the PATENT RIGHTS so that public utilization
shall result therefrom; and


WHEREAS, COMPANY desires to obtain a license under the PATENT RIGHTS upon the
terms and conditions hereinafter set forth.


NOW, THEREFORE, THE PARTIES and COMPANY hereby agree as follows:


1.  DEFINITIONS.


1.1 "AFFILIATE" shall mean any legal entity (such as a corporation, partnership,
or limited liability company) that is controlled by COMPANY.  For the purposes
of this definition, the term "control" means (i) beneficial ownership of at
least fifty percent (50%) of the voting securities of a corporation or other
business organization with voting securities or (ii) a fifty percent (50%) or
greater interest in the net assets or profits of a partnership or other business
organization without voting securities.
 
1.2  "CORPORATE PARTNER" shall mean any entity which agrees to compensate
COMPANY or an AFFILIATE or SUBLICENSEE for COMPANY’s or AFFILIATE’s or
SUBLICENSEE’s (i) practice of the PATENT RIGHTS, LICENSED PRODUCTS, and/or
LICENSED PROCESSES on behalf of or in collaboration with such entity, including
without limitation for discovery and development activities for LICENSED
PRODUCTS, and/or LICENSED PROCESSES and/or IDENTIFIED PRODUCT, and/or (ii)
provision of services using LICENSED PRODUCTS and/or LICENSED PROCESSES or
practice of the PATENT RIGHTS, including without limitation research, discovery,
development and/or testing activities in the FIELD using LICENSED PRODUCTS
and/or LICENSED PROCESSES and/or IDENTIFIED PRODUCTS.


Any entity which meets the foregoing criteria, that also receives a sublicense
of the PATENT RIGHTS shall be considered a SUBLICENSEE, and not a CORPORATE
PARTNER, for the purposes of this Agreement.


 
-3-

--------------------------------------------------------------------------------

 
 
        1.3            “CORPORATE PARTNER INCOME” shall mean any payments that
COMPANY or an AFFILIATE or SUBLICENSEE receives from a CORPORATE PARTNER in
consideration of any of the rights described in Section 2 (Grant of Rights),
including without limitation fees, milestone payments (only to the extent that
payments received exceed milestones payment obligations of COMPANY  under
Section 4.1(d) ), agreement maintenance fees, and other payments for LICENSED
PRODUCTS, LICENSED PROCESSES, or IDENTIFIED PRODUCTS.


Consideration for any and all corporate partnerships shall be on commercially
reasonable terms and conditions.  In the event that non-monetary consideration
is received for any sublicense of the PATENT RIGHTS, LICENSED PRODUCTS, LICENSED
PROCESSES, or IDENTIFIED PRODUCTS, CORPORATE PARTNER INCOME shall be calculated
based on the fair market value of such non-monetary consideration, including all
elements of such consideration.


CORPORATE PARTNER INCOME specifically excludes payments to COMPANY or AFFILIATE
from a CORPORATE PARTNER for the purposes of funding (or reimbursing for work to
be conducted in the future) the costs of bona fide research and development of
LICENSED PRODUCTS, LICENSED PROCESSES, DISCOVERY PRODUCTS and/or THERAPEUTIC
PRODUCTS and that are expressly intended only to fund or pay (i) the purchase or
use of equipment, supplies, products or services, or (ii) the use of employees
and/or consultants to achieve a research or development goal, or (iii) for
funding clinical trials, as indicated by their inclusion as specific line items
in a written agreement between COMPANY (or AFFILIATE) and the CORPORATE
PARTNER.  Said payments must be actually used to pay for research and/or
development by COMPANY relating directly to LICENSED PRODUCTS, LICENSED
PROCESSES, DISCOVERY PRODUCTS and/or THERAPEUTIC PRODUCTS, which work is to be
performed by or for COMPANY after the date of the CORPORATE PARTNERSHIP
agreement.  Results of said research and/or development must to be reported to
THE PARTIES and must be performed at a total cost that does not exceed COMPANY’s
direct costs.  Notwithstanding the foregoing, payments for research and/or
development received from a CORPORATE PARTNER which are in excess of **** of the
total consideration received by COMPANY from that CORPORATE PARTNER in any
calendar year shall be included in the definition of CORPORATE PARTNER INCOME,
unless otherwise approved at the time of execution of the relevant CORPORATE
PARTNER agreement by THE PARTIES, such approval not to be unreasonably withheld.


CORPORATE PARTNER INCOME specifically excludes payments made by CORPORATE
PARTNER as consideration for the issuance of equity or debt securities of the
COMPANY at Fair-Market Value, as defined herein, (“Equity”); provided that, if a
CORPORATE PARTNER pays more than Fair-Market Value for equity or debt
securities, then the portion in excess of Fair-Market Value will be considered
CORPORATE PARTNER INCOME.


1.4 “EXCLUSIVE PERIOD" shall mean the period of time set forth in Section 2.2.


1.5 “FAIR MARKET VALUE” shall mean the highest price per share of Common Stock
that the COMPANY could obtain from a willing buyer (not a current employee or
director) for shares of Common Stock sold by the COMPANY, from authorized but
unissued shares, as determined in good faith by the Board of Directors of the
COMPANY, unless COMPANY will become subject to a merger, acquisition or other
consolidation pursuant to which the COMPANY is not the surviving party, in which
case the current fair market value of share of Common Stock will be deemed to be
the value received by the holders of the COMPANY’s Common Stock for each share
of Common Stock pursuant to the COMPANY’s acquisition.


1.6 "FIELD" shall mean use or intended for use (i) in the diagnosis and/or
prognosis of cancer, and/or (ii) for the medical management of cancer, including
without limitation the determination (whether by selection or exclusion) of a
particular intervention for the prevention and/or treatment of cancer, in
humans, including without limitation the use of specific reagents, kits or
diagnostic devices.


1.7 “IDENTIFIED PRODUCT” shall mean any product that, in whole or in part, is
discovered, identified, selected or determined to have utility in whole or in
part by the use of LICENSED PRODUCTS and/or LICENSED PROCESSES.  For example,
IDENTIFIED PRODUCTS shall include, without limitation, a new or previously known
product for which LICENSED PRODUCTS and/or LICENSED PROCESSES are used to
identify criteria for either selecting or deselecting groups and/or individuals
for a particular use of such product, thereby clinically increasing the efficacy
and/or safety of the use of such product.  By way of further example, IDENTIFIED
PRODUCT shall include a drug compound that, through the use of the LICENSED
PRODUCT or LICENSED PROCESS, is specifically selected to treat a particular
subset of individuals with the drug compound and/or to specifically exclude
another subset of individuals from receiving the drug compound.


 
-4-

--------------------------------------------------------------------------------

 
 
1.8  "LICENSED PRODUCT" shall mean any product that, in whole or in part:


(i)           absent the license granted hereunder, would infringe one or more
claims of the PATENT RIGHTS; or


(ii)           is manufactured by using a LICENSED PROCESS or that, when used,
practices a LICENSED PROCESS.


1.9  "LICENSED PROCESS" shall mean any process that, absent the license granted
hereunder, would infringe one or more claims of the PATENT RIGHTS or which uses
a LICENSED PRODUCT.


1.10  "NET SALES" shall mean the gross amount billed by COMPANY and its
AFFILIATES and SUBLICENSEES and CORPORATE PARTNERS for LICENSED PRODUCTS and
LICENSED PROCESSES and IDENTIFIED PRODUCTS, less the following:


(i) customary trade, quantity, cash discounts and rebates to the extent actually
allowed and taken;


(ii) amounts repaid or credited by reason of rejection, recall or return;


(iii) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT or
LICENSED PROCESS or IDENTIFIED PRODUCT which is paid by or on behalf of COMPANY
;


(iv) discounts or rebates or other payments required by law to be made under
Medicaid, Medicare or other governmental special medical assistance programs, to
the extent actually allowed and taken; and


(v) outbound transportation costs prepaid or allowed and costs of insurance in
transit.
 
No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by COMPANY or its
AFFILIATES or SUBLICENSEES or CORPORATE PARTNERS and on its payroll, or for cost
of collections.  NET SALES shall occur on the date of billing for a LICENSED
PRODUCT or LICENSED PROCESS or IDENTIFIED PRODUCT.  If a LICENSED PRODUCT or a
LICENSED PROCESS or IDENTIFIED PRODUCT is distributed at a discounted price that
is substantially  lower than the customary price charged by COMPANY or its
AFFILIATES or SUBLICENSEES or CORPORATE PARTNERS, or distributed for non-cash
consideration (whether or not at a discount), NET SALES shall be calculated
based on the non-discounted amount of the LICENSED PRODUCT or LICENSED PROCESS
or IDENTIFIED PRODUCT charged to an independent third party during the same
REPORTING PERIOD or, in the absence of such sales, on the fair market value of
the LICENSED PRODUCT  or LICENSED PROCESS or IDENTIFIED PRODUCT, except that NET
SALES on such discounted consideration for LICENSED PRODUCT, LICENSED PROCESS or
IDENTIFIED PRODUCT shall be calculated on the discounted value  for a ****
period from the date of first commercial sale. Notwithstanding the foregoing,
and so long as no consideration is received for such transfers or dispositions,
NET SALES for transfers or dispositions of LICENSED PRODUCT or LICENSED PROCESS
or IDENTIFIED PRODUCT: (i) in connection with patient assistance programs; (ii)
for charitable or promotional purposes; (iii) for preclinical, clinical
regulatory or governmental purposes or under so-called “named patient” or other
limited access programs; or (iv) for use in any tests or studies reasonably
necessary to comply with any law, regulation or request by a regulatory
authority, shall not, in each case of (i) through (iv), be deemed included in
the calculation of NET SALES


     Non-monetary consideration shall not be accepted by COMPANY, any AFFILIATE,
any SUBLICENSEE, or any CORPORATE PARTNER for any LICENSED PRODUCTS or LICENSED
PROCESSES or IDENTIFIED PRODUCTS without the prior written consent of THE
PARTIES.  In the event that non-monetary consideration is received for LICENSED
PRODUCTS or LICENSED PROCESSES or IDENTIFIED PRODUCT, NET SALES shall be
calculated based on the fair market value of such non-monetary consideration
(including all elements of such consideration), as determined by the parties in
good faith .


1.11 “PATENT CHALLENGE” shall mean a challenge to the validity, patentability,
enforceability and/or non-infringement of any of the PATENT RIGHTS (as defined
below) or otherwise opposing any of the PATENT RIGHTS.

 
-5-

--------------------------------------------------------------------------------

 
        1.12  "PATENT RIGHTS" shall mean:


(a)           the United States and international patents listed on Appendix A;


(b)           the United States and international patent applications and/or
provisional applications listed on Appendix A and the resulting patents;


(c)           any patent applications resulting from the provisional
applications listed on Appendix A, and any divisionals, continuations,
continuation-in-part applications, and continued prosecution applications (and
their relevant international equivalents) of the patent applications listed on
Appendix A and of such patent applications that result from the provisional
applications listed on Appendix A, to the extent the claims are directed to
subject matter specifically described in the patent applications listed on
Appendix A, and the resulting patents;


(d)           any patents resulting from reissues, reexaminations, or extensions
(and their relevant international equivalents) of the patents described in (a),
(b), and (c) above; and


(e)           international (non-United States) patent applications and
provisional applications filed after the EFFECTIVE DATE and the relevant
international equivalents to divisionals, continuations, continuation-in-part
applications and continued prosecution applications of the patent applications
to the extent the claims are directed to subject matter specifically described
in the patents or patent applications referred to in (a), (b), (c), and (d)
above, and the resulting patents.


1.13  "REPORTING PERIOD" shall begin on the first day of each calendar quarter
and end on the last day of such calendar quarter.


1.14 “SUBLICENSEE” shall mean any non-AFFILIATE sublicensee of the license
rights granted to COMPANY under Section 2.1.  For clarity, a sublicense shall
mean (i) any right granted, license given or agreement entered into by COMPANY
to or with another person or entity, under or with respect to or permitting any
use of the PATENT RIGHTS, (ii) any option or other right granted by COMPANY to
any other person or entity to negotiate for or receive any of the rights
described under clause (i) above, or (iii)  any standstill or similar obligation
undertaken by COMPANY toward another person or entity not to grant any of the
rights described in clause (i) or (ii) to any third party, in each case
regardless of whether such grant of rights, license given or agreement entered
into is referred to or is described as a sublicense.


1.15  "SUBLICENSE INCOME" shall mean any payments that COMPANY or an AFFILIATE
receives from a SUBLICENSEE in consideration of the sublicense of the rights
granted COMPANY and AFFILIATES under Section 2.1, including without limitation
license fees, milestone payments (other than payment received for achievement of
the milestones described below for which COMPANY has a milestone payment
obligation to THE PARTIES), license maintenance fees, and other payments, but
specifically excluding royalties on NET SALES and amounts received for
achievement of the milestones described below for which COMPANY has a milestone
payment obligation to THE PARTIES


Consideration for any and all sublicenses of the PATENT RIGHTS, LICENSED
PRODUCTS, LICENSED PROCESSES, OR IDENTIFIED PRODUCTS shall be on commercially
reasonable terms and conditions.  In the event that non-monetary consideration
is received for any sublicense of the PATENT RIGHTS, LICENSED PRODUCTS, LICENSED
PROCESSES, OR IDENTIFIED PRODUCTS, SUBLICENSE INCOME shall be calculated based
on the fair market value of such non-monetary consideration, including all
elements of such consideration.


SUBLICENSE INCOME specifically excludes payments to COMPANY or AFFILIATE from a
SUBLICENSEE for the purposes of funding (or reimbursing for work to be conducted
in the future) the costs of bona fide research and development of LICENSED
PRODUCTS, LICENSED PROCESSES, DISCOVERY PRODUCTS and/or THERAPEUTIC PRODUCTS and
that are expressly intended only to fund or pay (i) the purchase or use of
equipment, supplies, products or services, or (ii) the use of employees and/or
consultants to achieve a research or development goal, or (iii) for funding
clinical trials, as indicated by their inclusion as specific line items in a
written agreement between COMPANY (or AFFILIATE) and the SUBLICENSEE.  Said
payments must be actually used to pay for research and/or development by COMPANY
relating directly to LICENSED PRODUCTS, LICENSED PROCESSES, DISCOVERY PRODUCTS
and/or THERAPEUTIC PRODUCTS, which work is to be performed by or for COMPANY
after the date of the sublicense agreement.  Results of said research and/or
development must to be reported to THE PARTIES and must be performed at a total
cost that does not exceed COMPANY’s direct costs.  Notwithstanding  the
foregoing, payments for research and/or development received from a SUBLICENSEE
which are in excess of **** of the total consideration received by COMPANY from
that SUBLICENSEE in any calendar year shall be included in the definition of
SUBLICENSE INCOME, unless otherwise approved at the time of execution of the
relevant sublicense agreement by THE PARTIES, such approval not to be
unreasonably withheld.

 
-6-

--------------------------------------------------------------------------------

 
 
SUBLICENSE INCOME specifically excludes payments made by SUBLICENSEE as
consideration for the issuance of equity or debt securities of the COMPANY at
Fair-Market Value, as defined herein, (“Equity”); provided that, if a
SUBLICENSEE pays more than Fair-Market Value for equity or debt securities, then
the portion in excess of Fair-Market Value will be considered SUBLICENSE INCOME.


1.16  "TERM" shall mean the term of this Agreement, which shall commence on the
EFFECTIVE DATE and shall remain in effect until the expiration or abandonment of
all issued patents and filed patent applications within the PATENT RIGHTS,
unless earlier terminated in accordance with the provisions of this Agreement.


1.17  "TERRITORY" shall mean worldwide.


2.  GRANT OF RIGHTS.


2.1  License Grants.  Subject to the terms of this Agreement, THE PARTIES hereby
grant to COMPANY and its AFFILIATES for the TERM a royalty-bearing, exclusive
license to their rights in the PATENT RIGHTS to develop, make, have made, use,
sell, offer to sell, lease, and import LICENSED PRODUCTS in the FIELD in the
TERRITORY and to develop and perform LICENSED PROCESSES solely to the extent
necessary to develop LICENSED PRODUCTS and IDENTIFIED PRODUCTS in the FIELD in
the TERRITORY, subject to any Retained Rights and Mandatory Sublicensing.


2.2   Exclusivity.  In order to establish an exclusive period for COMPANY, THE
PARTIES agree that it shall not grant any other license under the PATENT RIGHTS
to make, have made, use, sell, lease and import LICENSED PRODUCTS in the FIELD
in the TERRITORY or to perform LICENSED PROCESSES in the FIELD in the TERRITORY
during the period of time commencing on the EFFECTIVE DATE and shall extend to
the end of the TERM, unless sooner terminated as provided in this Agreement,
subject to Retained Rights and Mandatory Sublicensing, as described in Sections
2.6 and 2.4, respectively.


2.3  Sublicenses.  COMPANY shall have the right to grant sublicenses under its
license grant as described in Section 2.1.  COMPANY shall incorporate terms and
conditions into its sublicense agreements sufficient to enable COMPANY to comply
with this Agreement.  The terms of any sublicense agreement shall not contradict
the terms of this AGREEMENT and shall include (at least) the following
provisions: prohibiting any use of THE PARTIES’s names, requiring
indemnification of THE PARTIES, requiring appropriate insurance, and disclaiming
any warranties or representations by THE PARTIES.  COMPANY shall also include
provisions in all sublicenses to provide that in the event that SUBLICENSEE
brings a PATENT CHALLENGE against any or all of THE PARTIES or assists another
party in bringing a PATENT CHALLENGE against any or all of THE PARTIES (except
as required under a court order or subpoena) then COMPANY may terminate the
sublicense. COMPANY will not grant or amend any sublicense under PATENT RIGHTS
unless it first submits a full and complete draft of any such proposed
sublicense or amendment (as the case may be) to THE PARTIES and then receives
their prior written consent, which consent will not be unreasonably withheld or
delayed.   COMPANY shall promptly furnish THE PARTIES with fully signed
photocopies of any sublicense agreement or amendment within thirty (30) days of
execution thereof by COMPANY.


Upon termination of this Agreement for any reason, existing sublicenses of the
PATENT RIGHTS, if not then in breach, shall remain in full force and effect,
with the effect that THE PARTIES shall be substituted in place of the COMPANY in
each SUBLICENSE. In no event shall THE PARTIES be liable to SUBLICENSEE for any
actual or alleged breach of such sublicense by COMPANY, nor shall THE PARTIES be
obligated to accept any provisions in the sublicense that conflicts with the
rights granted by THE PARTIES to the COMPANY, nor shall THE PARTIES  be
obligated to accept provisions that are inconsistent with any or all of THE
PARTIES’s legal obligations under any other sublicense granted by COMPANY, or by
applicable federal, state or local statute or regulations or that violate THE
PARTIES policies.
 
 
-7-

--------------------------------------------------------------------------------

 
 
2.4 Mandatory Sublicensing.


(a) The foregoing notwithstanding, beginning **** years from the EFFECTIVE DATE,
if THE PARTIES  or COMPANY receives a bona fide request from a third party for a
sublicense to the PATENT RIGHTS to develop, make, have made, use, sell, offer to
sell, lease, and import a LICENSED PRODUCT or LICENSED PROCESS, which proposed
product or process (“Proposed Product”) is not for the same diagnostic,
prognostic or theranostic purpose (i.e. if COMPANY is developing or selling a
product for detection of metastasis, such can’t be another product for detection
of metastasis) and does not encompass a  LICENSED PRODUCT or LICENSED PROCESS
then being sold or in bona fide development as evidenced by at least **** FTE
working on it over the previous **** months, by COMPANY (or any AFFILIATE or
SUBLICENSEE), then COMPANY shall enter into good faith negotiations toward
granting at least a non-exclusive sublicense, limited to the proposed diagnostic
or therapeutic purpose only, to such third party for such third party’s Proposed
Product.  As an alternative to negotiating a sublicense to a third party,
COMPANY (or one of its AFFILIATES or SUBLICENSEES) may submit to THE PARTIES
within **** months after such third party’s request for a sublicense, a plan for
prompt and diligent development of the Proposed Product, including a commitment
to commercially reasonable development milestones.  If THE PARTIES approve this
plan, such approval not to be unreasonably withheld, conditioned or delayed, no
third-party sublicense shall be required for each such Proposed Product pursuant
to this Section 2.4(a), and Section 2.4(b) below shall not apply.


(b) If COMPANY has not granted a sublicense to the third party under Section 2.4
(a) above, within **** months after receiving the request in writing, and if THE
PARTIES, have not granted COMPANY a waiver of this requirement as provided for
in 2.4 (a) above, THE PARTIES shall have the right to grant a license to the
third party.  The **** month period during which COMPANY may grant a sublicense,
prior to THE PARTIES assuming such right, shall be extended an additional ****
months if, at the end of the initial **** month period, COMPANY assert to THE
PARTIES that they are engaged in good faith negotiations toward the completion
of a sublicense agreement and can provide written evidence to such good faith
negotiations.  Additional extensions to the negotiation period shall be by
mutual agreement of COMPANY and THE PARTIES.  Should THE PARTIES grant a license
under this Section 2.4(b), the field of use licensed in such license agreement
shall be excluded from the FIELD, and all of COMPANY’s rights in the excluded
field of use shall terminate.
 
2.5  U.S. Manufacturing.  COMPANY agrees that any LICENSED PRODUCTS used or sold
in the United States will be manufactured substantially in the United States as
required under U.S. laws, provided that in the event that COMPANY believes in
good faith that substantial manufacture of such product is not commercially
feasible in the United States and makes a request to THE PARTIES in writing to
assist in obtaining a waiver of such requirement from the United States
Government,  then THE PARTIES shall, at the reasonable cost of COMPANY, assist
in applying for such waiver.


2.6  Retained Rights.


(a)           Research and Educational Use.  THE PARTIES retain the right on
behalf of themselves and all other non-profit research institutes to make, use
and practice the PATENT RIGHTS for research, teaching, and educational
purposes.  THE PARTIES shall also have the right to make available to
not-for-profit scientific institutions and non-commercial researchers materials
covered under the PATENT RIGHTS, solely for non-commercial scientific and
research purposes.


(b)           Federal Government.  COMPANY acknowledges that the U.S. federal
government retains a royalty-free, non-exclusive, non-transferable license to
practice any government-funded invention claimed in any PATENT RIGHTS as set
forth in 35 U.S.C. §§ 201-211, and the regulations promulgated thereunder, as
amended, or any successor statutes or regulations.


2.7  No Additional Rights.  Nothing in this Agreement shall be construed to
confer any rights upon COMPANY by implication, estoppel, or otherwise as to any
technology or patent rights of THE PARTIES or any other entity other than the
PATENT RIGHTS, regardless of whether such technology or patent rights shall be
dominant or subordinate to any PATENT RIGHTS.


 
-8-

--------------------------------------------------------------------------------

 


3.  COMPANY DILIGENCE OBLIGATIONS.


3.1  Diligence Requirements.  COMPANY shall use diligent efforts, or shall cause
its AFFILIATES to use diligent efforts, to develop LICENSED PRODUCTS or LICENSED
PROCESSES and to introduce LICENSED PRODUCTS or LICENSED PROCESSES into the
commercial market; thereafter, COMPANY or its AFFILIATES shall make LICENSED
PRODUCTS or LICENSED PROCESSES reasonably available to the
public.  Specifically, COMPANY or AFFILIATE shall fulfill the following
obligations:


(a)           Within **** months after the EFFECTIVE DATE, COMPANY shall furnish
THE PARTIES with a written research and development plan describing the major
tasks to be achieved in order to bring to market a LICENSED PRODUCT or a
LICENSED PROCESS in the FIELD, specifying the number of staff and other
resources to be devoted to such commercialization effort.


(b)           Within **** after the end of each calendar year, COMPANY shall
furnish THE PARTIES with a written report (consistent with Section 5.1(a)) on
the progress of its efforts during the immediately preceding calendar year to
develop and commercialize LICENSED PRODUCTS or LICENSED PROCESSES in the
FIELD.  The report shall also contain a discussion of intended efforts and sales
projections for the year in which the report is submitted.


(c)           For each year following the EFFECTIVE DATE until a first
commercial sale of a LICENSED PRODUCT in the FIELD, COMPANY or AFFILIATES or
SUBLICENSEES shall expend at least the amounts set forth below on research
toward the development of LICENSED PRODUCTS in each calendar year and ending
with the first commercial sale of a LICENSED PRODUCT in the FIELD. Such amounts
may be expended by COMPANY or AFFILIATES or SUBLICENSEES, or by research
partners.


2013                                                                $****
2014                                                                $****
2015                                                                $****

2016                                                                $****
and every year thereafter until
the initiation of a clinical trial
-                                                                $****


(d)           Within **** after the EFFECTIVE DATE, COMPANY (or an AFFILIATE or
SUBLICENSEE) shall initiate studies using human patient-derived samples for the
purposes of discovering a LICENSED PRODUCT or LICENSED PROCESS in the FIELD.


(e)           Within **** after the EFFECTIVE DATE, COMPANY (or an AFFILIATE)
shall identify an IDENTIFIED PRODUCT to develop for use in conjunction with a
LICENSED PRODUCT or LICENSED PROCESS.


(f)           Within **** of the EFFECTIVE DATE, COMPANY (or an AFFILIATE or
SUBLICENSEE) shall initiate clinical studies in support of obtaining regulatory
approval of a LICENSED PRODUCT or LICENSED PROCESS in the FIELD.


(g)           Within **** of the EFFECTIVE DATE, COMPANY (or an AFFILIATE or
SUBLICENSEE) shall make a first commercial sale of a LICENSED PRODUCT or
LICENSED PROCESS in the FIELD.


In the event that COMPANY (or an AFFILIATE or SUBLICENSEE) fails to fulfill any
of its obligations under this Section 1, then THE PARTIES may treat such failure
as a breach in accordance with Section 12.3(b).  Notwithstanding the foregoing,
in the event that COMPANY anticipates a failure to meet an obligation set forth
in this Section, COMPANY will promptly advise THE PARTIES in writing, and
representatives of each party will meet to review the reasons for anticipated
failure (taking into account delays beyond the reasonable control of the
COMPANY, including action, inaction or delay by the FDA or any comparable
regulatory agency and adverse developments with respect to the safety or
efficacy of product candidates) and discuss in good faith a potential revision
to the diligence schedule.  COMPANY and THE PARTIES will enter into a written
amendment to the AGREEMENT with respect to any mutually agreed upon change(s) to
the relevant obligation(s).


 
-9-

--------------------------------------------------------------------------------

 
 
4.  ROYALTIES AND PAYMENT TERMS.


4.1  Consideration for Grant of Rights.


(a)           License Issue Fee and Patent Cost Reimbursement.  COMPANY shall
deliver to THE PARTIES. a license issue fee of Fifteen Thousand Dollars
($15,000) on the EFFECTIVE DATE and shall pay actual unreimbursed patent
expenses as described in Section 6.3.  These payments are nonrefundable.


(b)            License Maintenance Fees.  COMPANY shall pay to THE PARTIES the
following license maintenance fees on the dates set forth below:


January 1, 2015                                                      $10,000
January 1, 2016                                                      $15,000
January 1, 2017                                                      $25,000
January 1, 2018                                                      $37,000
January 1, 2019                                                      $50,000
 and each January 1st  of
every year thereafter


This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any.  License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.


(c)            Running Royalties.
(i) COMPANY shall pay to THE PARTIES a running royalty of **** of NET SALES of
LICENSED PRODUCTS and LICENSED PROCESSES in the FIELD by COMPANY, AFFILIATES and
SUBLICENSEES.  Running royalties shall be payable for each REPORTING PERIOD and
shall be due to THE PARTIES within sixty (60) days of the end of each REPORTING
PERIOD.


(ii) COMPANY shall pay to THE PARTIES a running royalty of **** of NET SALES of
IDENTIFIED PRODUCTS by COMPANY, AFFILIATES and SUBLICENSEES.  Running royalties
shall be payable for each REPORTING PERIOD and shall be due to THE PARTIES
within sixty (60) days of the end of each REPORTING PERIOD.  For purposes of
clarity, if COMPANY receives NET SALES for LICENSED PRODUCTS or a LICENSED
PROCESS and for IDENTIFIED PRODUCTS, COMPANY shall pay a running royalty on the
NET SALES of IDENTIFIED PRODUCTS only.


Combination Products.  If a LICENSED PRODUCT is sold to any third party in
combination with other products, devices, components or materials that are
capable of being sold separately and are not subject to royalties hereunder
(“OTHER PRODUCTS,” with the combination of products being referred to as
“COMBINATION PRODUCTS” and the Other Product and Licensed Product in such
Combination Product being referred to as the “COMPONENTS”), the NET SALES of
such LICENSED PRODUCT included in such COMBINATION PRODUCT shall be calculated
by multiplying the NET SALES of the COMBINATION PRODUCT by the fraction A/(A+B),
where A is the average NET SALES price of such LICENSED PRODUCT in the relevant
country, as sold separately, and B is the total average NET SALES price of all
OTHER PRODUCTS in the COMBINATION PRODUCT in the relevant country, as sold
separately.  If, in any country, any COMPONENT is not sold separately, NET SALES
for royalty determination shall be determined by the formula [C / (C+D)], where
C is the aggregate average fully absorbed cost of the Licensed Product
components during the prior Royalty Period and D is the aggregate average fully
absorbed cost of the other essential functional components during the prior
Royalty Period, with such costs being determined in accordance with generally
accepted accounting principles.


To the extent that any SUBLICENSE INCOME relates to a COMBINATION PRODUCT or is
otherwise calculated based on the value of one or more licenses or intellectual
property rights held by the COMPANY, an AFFILIATE or SUBLICENSEE, COMPANY shall
determine in good faith and report to THE PARTIES the share of such payments
reasonably attributable to COMPANY’s or such AFFILIATE’s sublicense of the
rights granted hereunder, based upon their relative importance and proprietary
protection, which portion shall be the SUBLICENSE INCOME.  THE PARTIES shall
have the right to dispute such sharing determination in accordance with the
dispute provisions of the AGREEMENT.


 
-10-

--------------------------------------------------------------------------------

 
 
Royalty Stacking.  If COMPANY or an AFFILIATE or SUBLICENSEE is legally required
to pay royalties to one or more third parties, in order to obtain a license or
similar right necessary to practice the PATENT RIGHTS, and COMPANY, AFFILIATE or
SUBLICENSEE actually pays said third party royalties, COMPANY may offset a total
of **** of such third-party payments against any royalty payments that are due
to THE PARTIES in the same REPORTING PERIOD; provided, however, that in no event
shall the royalty payments under this section, when aggregated with any other
offsets and credits allowed under the AGREEMENT, be reduced below **** of the
running royalty for such a LICENSED PRODUCT in any REPORTING PERIOD; provided,
further, that COMPANY also make best efforts to require such third parties to
offset its royalties as a result of royalties payable to THE PARTIES for the
Patent RIGHTS by at least the same amount as THE PARTIES has offset its
royalties under this Section.  For purposes of clarity, third parties may
include THE PARTIES.


(d)           Milestone Payments
(i)  LICENSED PRODUCTS AND LICENSED PROCESSES.
 
COMPANY shall pay to THE PARTIES the amounts below upon achievement by COMPANY
or its AFFILIATES or its SUBLICENSEES or its CORPORATE PARTNERS of certain
milestone events as set forth in the table below for each LICENSED PRODUCT or
LICENSED PROCESS that is in the FIELD.  For purposes of clarity, these
milestones are for development of LICENSED PRODUCTS or LICENSED PROCESSES that
are NOT used in conjunction with an IDENTIFIED PRODUCT.
 
 
 
Milestone – for clarity, “Indications” would be a diagnostic test for metastasis
for breast cancers (Indication 1), prostate cancer (Indication 2), etc.
Column A
First Indication for each LICENSED PRODUCT or LICENSED PROCESS in the FIELD to
reach each milestone
Column B
Each Additional Indication for each LICENSED PRODUCT or LICENSED PROCESS in the
FIELD to reach each milestone
Filing of IDE (or equivalent)
$****
$****
First IDE (or equivalent) approval
$****
$****
Approval of a  LICENSED PRODUCT or LICENSED PROCESS
$****
$****
First commercial sale of an approved LICENSED PRODUCT or LICENSED PROCESS in the
DIAGNOSTIC FIELD
$****
$****
Achievement of cumulative worldwide NET SALES of $**** of LICENSED PRODUCT or
LICENSED PROCESS
$****
$****
Annual worldwide NET SALES of LICENSED PRODUCT or LICENSED PROCESS equal to or
greater than $**** (payable each year for **** years from the date of first
commercial sale)
$****
$****



 
-11-

--------------------------------------------------------------------------------

 
 
For the convenience of the parties, in recognition of the value of the PATENT
RIGHTS, and in the time it takes to bring LICENSED PRODUCTS and LICENSED
PROCESSES to market, COMPANY agrees that COMPANY’s obligation to pay the
milestone payments in Column A and Column B shall survive expiration or
abandonment of all issued patents and filed patent applications within the
PATENT RIGHTS as specified in Section 12.6(a); however, these payments shall
only be due for **** after first commercial sale of the second LICENSED PRODUCT
or LICENSED PROCESS  For the purposes of clarity, the milestone payments due
under “the Achievement of cumulative worldwide NET SALES of $****” and the
“Annual worldwide NET SALES of THERAPEUTIC PRODUCT equal to or greater than
$****” described above shall be creditable against Running Royalties.


If the first indication for a given LICENSED PRODUCT or LICENSED PROCESS does
not reach all of the milestones in this section, then the other indications for
that given LICENSED PRODUCT or LICENSED PROCESS will pay those milestone
payments not paid in respect of any such LICENSED PRODUCT or LICENSED PROCESS
until all of the milestones in Column A for both milestone groups have been paid
one time at the rates set forth above.


(ii) IDENTIFIED PRODUCTS.  COMPANY shall pay to THE PARTIES the amounts below
upon achievement by COMPANY or its AFFILIATES or its SUBLICENSEES of certain
milestone events as set forth in the table below for each IDENTIFIED PRODUCT.


 
 
Milestone
Column A
First Indication for IDENTIFIED PRODUCT
Column B
Second Indication for IDENTIFIED PRODUCT
Initiation of a clinical trial using the LICENSED PRODUCT in combination with an
IDENTIFIED PRODUCT
$****
$****
Regulatory approval (NDA/PMA/410(k) or equivalent) of a  LICENSED PRODUCT and
IDENTIFIED PRODUCT to be used in combination for determining efficacy of
IDENTIFIED PRODUCT
$****
$****
First commercial sale of an IDENTIFIED PRODUCT for approved use with a LICENSED
PRODUCT
$****
$****
Achievement of cumulative worldwide NET SALES of IDENTIFIED PRODUCT of ****
$****
$****
Annual worldwide NET SALES of IDENTIFIED PRODUCT equal to or greater than
$50,000,000 (payable each year for 10 years from the date of first commercial
sale)
$****
$****



For the convenience of the parties, in recognition of the value of the PATENT
RIGHTS, and in the time it takes to bring an IDENTIFIED PRODUCT to market,
COMPANY agrees that COMPANY’s obligation to pay the milestone payments in Column
A and Column B shall survive expiration or abandonment of all issued patents and
filed patent applications within the PATENT RIGHTS as specified in Section
12.6(a);  however, these payments shall only be due for **** after first
commercial sale of the second IDENTIFIED PRODUCT.


 
-12-

--------------------------------------------------------------------------------

 
 
             (iii) If the first indication for a given LICENSED PRODUCT or
LICENSED PROCESS or IDENTIFIED PRODUCT with associated LICENSED PRODUCT does not
reach all of the milestones in this section, then the other indications for that
given LICENSED PRODUCT or LICENSED PROCESS or IDENTIFIED PRODUCT with associated
LICENSED PRODUCT will pay those milestone payments not paid in respect of any
such LICENSED PRODUCT or LICENSED PROCESS or IDENTIFIED PRODUCT associated with
LICENSED PRODUCT until all of the milestones in Column A for both milestone
groups have been paid one time at the rates set forth above.


COMPANY shall notify THE PARTIES within Thirty (30) days of the achievement of
any of the above milestones by COMPANY or any of its AFFILIATES or SUBLICENSEES
or its CORPORATE PARTNERS.  COMPANY shall make such non-refundable,
non-creditable milestone payments within sixty (60) days after achievement of
each of the milestones.


(e)           CORPORATE PARTNER INCOME
 
(i)           Sharing.  COMPANY shall pay THE PARTIES a total of **** of all
CORPORATE PARTNER INCOME received by COMPANY or AFFILIATES or SUBLICENSEES,
including, without limitation, royalty payments, profit sharing and other
revenue sharing based on sales of LICENSED PRODUCTS or IDENTIFIED PRODUCTS or
use of LICENSED PROCESS.  Such amount shall be payable for each REPORTING PERIOD
and shall be due to THE PARTIES within sixty (60) days of the end of each
REPORTING PERIOD.


(ii)           Commercially Reasonable Consideration.  In the event that COMPANY
receives non-monetary consideration for any corporate partnership of the PATENT
RIGHTS, LICENSED PRODUCTS, LICENSED PROCESSES OR IDENTIFIED PRODUCTS, CORPORATE
PARTNER INCOME shall be calculated based on the fair market value of such
non-monetary consideration (including all elements of such consideration), as
determined by the parties in good faith.


(f)            Sharing of SUBLICENSE INCOME.  COMPANY shall pay THE PARTIES a
total of **** of all SUBLICENSE INCOME received by COMPANY or AFFILIATES,
excluding running royalties on NET SALES of SUBLICENSEES.  Such amount shall be
payable for each REPORTING PERIOD and shall be due to THE PARTIES within sixty
(60) days of the end of each REPORTING PERIOD.


(g)           Consequences of a PATENT CHALLENGE.  In the event that (i) COMPANY
or any of its AFFILIATES brings a PATENT CHALLENGE against THE PARTIES, or (ii)
COMPANY or any of its AFFILIATES assists another party in bringing a PATENT
CHALLENGE against THE PARTIES (except as required under a court order or
subpoena), and (iii) THE PARTIES do not choose to exercise their rights to
terminate this Agreement pursuant to Section 12.4, then the running royalties
due hereunder shall be doubled during the period of any PATENT CHALLENGE.  In
the event that such a PATENT CHALLENGE is successful, COMPANY will have no right
to recoup any royalties paid during the period of challenge.  In the event that
a PATENT CHALLENGE is unsuccessful, COMPANY shall reimburse THE PARTIES for all
reasonable legal fees and expenses incurred in its defense against the PATENT
CHALLENGE.


(h)           No Multiple Royalties.  If the manufacture, use, lease, or sale of
any LICENSED PRODUCT or the performance of any LICENSED PROCESS is covered by
more than one of the PATENT RIGHTS, multiple royalties shall not be due.


4.2  Payments.


(a)            Method of Payment.  All payments under this Agreement should be
made payable to "Massachusetts Institute of Technology" and sent to the address
identified in Section 14.1.  Each payment should reference this Agreement and
identify the obligation under this Agreement that the payment satisfies.


(b)           Payments in U.S. Dollars.  All payments due under this Agreement
shall be drawn on a United States bank and shall be payable in United States
dollars.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States (as reported by the Federal
Reserve Bank of St. Louis) on the last working day of the calendar quarter of
the applicable REPORTING PERIOD.  Such payments shall be without deduction of
exchange, collection, or other charges, and, specifically, without deduction of
withholding or similar taxes or other government imposed fees or taxes, except
as permitted in the definition of NET SALES.


 
-13-

--------------------------------------------------------------------------------

 
 
(c)           Late Payments.  Any payments by COMPANY that are not paid on or
before the date such payments are due under this Agreement shall bear interest,
to the extent permitted by law, at **** percentage points above the Prime Rate
of interest as reported by the Federal Reserve Bank of St. Louis on the last
business day of the calendar quarterly reporting period to which such royalty
payments relate.


5.  REPORTS AND RECORDS.


5.1  Frequency of Reports.


(a)           Before First Commercial Sale.  Prior to the first commercial sale
of any LICENSED PRODUCT or first commercial performance of any LICENSED PROCESS,
COMPANY shall deliver reports to THE PARTIES annually, within sixty (60) days of
the end of each calendar year, containing information concerning the immediately
preceding calendar year, as further described in Section 5.2.


(b)           Upon First Commercial Sale of a LICENSED PRODUCT or Commercial
Performance of a LICENSED PROCESS.  COMPANY shall report to THE PARTIES the date
of first commercial sale of a LICENSED PRODUCT and the date of first commercial
performance of a LICENSED PROCESS within sixty (60) days of occurrence in each
country.


(c)           After First Commercial Sale.  After the first commercial sale of a
LICENSED PRODUCT or first commercial performance of a LICENSED PROCESS, COMPANY
shall deliver reports to THE PARTIES within sixty (60) days of the end of each
REPORTING PERIOD, containing information concerning the immediately preceding
REPORTING PERIOD, as further described in Section 5.2.


5.2  Content of Reports and Payments.  Each report delivered by COMPANY to THE
PARTIES shall contain at least the following information for the immediately
preceding REPORTING PERIOD:


(i) the number of LICENSED PRODUCTS sold, leased or distributed by COMPANY, its
AFFILIATES and SUBLICENSEES to independent third parties in each country, and,
if applicable, the number of LICENSED PRODUCTS used by COMPANY, its AFFILIATES
and SUBLICENSEES in the provision of services in each country;


(ii) a description of LICENSED PROCESSES performed by COMPANY, its AFFILIATES
and SUBLICENSEES in each country as may be pertinent to a royalty accounting
hereunder;


(iii) the gross price charged by COMPANY, its AFFILIATES and SUBLICENSEES for
each LICENSED PRODUCT and, if applicable, the gross price charged for each
LICENSED PRODUCT used to provide services in each country; and the gross price
charged for each LICENSED PROCESS performed by COMPANY, its AFFILIATES and
SUBLICENSEES in each country;


(iv) calculation of NET SALES for the applicable REPORTING PERIOD in each
country, including a listing of applicable deductions;


(v) total royalty payable on NET SALES in U.S. dollars, together with the
exchange rates used for conversion;


(vi) the amount of SUBLICENSE INCOME received by COMPANY from each SUBLICENSEE
and the amount due to THE PARTIES from such SUBLICENSE INCOME, including an
itemized breakdown of the sources of income comprising the SUBLICENSE INCOME;
and


(vii) the number of sublicenses entered into for the PATENT RIGHTS, LICENSED
PRODUCTS and/or LICENSED PROCESSES.


 
-14-

--------------------------------------------------------------------------------

 
 
If no amounts are due to THE PARTIES for any REPORTING PERIOD, the report shall
so state.


5.3  Financial Statements.  On or before the ninetieth (90th) day following the
close of COMPANY's fiscal year, COMPANY shall provide THE PARTIES with COMPANY's
financial statements for the preceding fiscal year including, at a minimum, a
balance sheet and an income statement, certified by COMPANY's treasurer or chief
financial officer or by an independent auditor.


5.4  Records.  COMPANY shall maintain, and shall cause its AFFILIATES and
SUBLICENSEES to maintain, complete and accurate records relating to the rights
and obligations under this Agreement and any amounts payable to THE PARTIES in
relation to this Agreement, which records shall contain sufficient information
to permit THE PARTIES to confirm the accuracy of any reports delivered to THE
PARTIES and compliance in other respects with this Agreement.  The relevant
party shall retain such records for at least five (5) years following the end of
the calendar year to which they pertain, during which time THE PARTIES, or THE
PARTIES’s appointed agents, so long as such agents are reasonably acceptable to
such party, shall have the right, at THE PARTIES's expense, to inspect once
during any consecutive twelve month period such records during normal business
hours to verify any reports and payments made or compliance in other respects
under this Agreement.  In the event that any audit performed under this Section
reveals an underpayment in excess of the higher of (a) **** or (b) ****, COMPANY
shall bear the full cost of such audit and shall remit any amounts due to THE
PARTIES within thirty (30) days of receiving notice thereof from THE PARTIES


6.  PATENT PROSECUTION.


6.1  Responsibility for PATENT RIGHTS.  M.I.T. shall prepare, file, prosecute,
and maintain all of the PATENT RIGHTS.  COMPANY shall have reasonable
opportunities to advise M.I.T. and shall cooperate with M.I.T. in such filing,
prosecution and maintenance.


6.2  International (non-United States) Filings.  Appendix B is a list of
countries in which patent applications corresponding to the United States patent
applications listed in Appendix A shall be filed, prosecuted, and
maintained.  Appendix B may be amended by mutual agreement of COMPANY and THE
PARTIES.


6.3  Payment of Expenses.  Payment of all reasonable fees and costs, including
attorneys’ fees, relating to the filing, prosecution and maintenance of the
PATENT RIGHTS shall be the responsibility of COMPANY and any other licensees of
the PATENT RIGHTS as they exist from time to time.  COMPANY shall be responsible
all such patent related costs, whether such amounts were incurred before or
after the EFFECTIVE DATE as provided below.


(a)           Ongoing patent costs: As of the EFFECTIVE DATE, COMPANY shall
reimburse all amounts due pursuant to this Section within thirty (30) days of
invoicing; late payments shall accrue interest pursuant to Section 4.2(c).  In
all instances, M.I.T. shall pay the fees prescribed for large entities to the
United States Patent and Trademark Office.


(b)           Back patent costs: As of the Effective Date, 2013, M.I.T. has
incurred approximately $**** in unreimbursed patent-related fees and
costs.  COMPANY shall reimburse up to the estimated amount provided above back
patent costs within thirty (30) days of invoicing; late payments shall accrue
interest pursuant to Section 4.2(c).  In all instances, M.I.T. shall pay the
fees prescribed for large entities to the United States Patent and Trademark
Office.


7.  INFRINGEMENT.


7.1  Notification of Infringement.  Each party agrees to provide written notice
to the other party promptly after becoming aware of any infringement of the
PATENT RIGHTS in the FIELD.


7.2  Right to Prosecute Infringements.


 
-15-

--------------------------------------------------------------------------------

 
 
(a)           COMPANY Right to Prosecute.  So long as COMPANY remains the
exclusive licensee of the PATENT RIGHTS in the FIELD in the TERRITORY, COMPANY,
to the extent permitted by law, shall have the right, under its own control and
at its own expense, to prosecute any third party infringement of the PATENT
RIGHTS in the FIELD in the TERRITORY, subject to Sections 7.4.  If required by
law, THE PARTIES shall permit any action under this Section to be brought in
their names, including being joined as party-plaintiffs, provided that COMPANY
shall hold THE PARTIES harmless from, and indemnify THE PARTIES against, any
costs, expenses, or liability that THE PARTIES incur in connection with such
action.


Prior to commencing any such action, COMPANY shall consult with THE PARTIES and
shall consider the views of THE PARTIES regarding the advisability of the
proposed action and its effect on the public interest.  COMPANY shall not enter
into any settlement, consent judgment, or other voluntary final disposition of
any infringement action under this Section without the prior written consent of
THE PARTIES, such consent not to be unreasonably withheld, conditioned or
delayed.


(b)           THE PARTIES Right to Prosecute.  In the event that COMPANY is
unsuccessful in persuading the alleged infringer to desist or fails to have
initiated an infringement action within a reasonable time after COMPANY first
becomes aware of the basis for such action, THE PARTIES shall have the right, at
their sole discretion, to prosecute such infringement under their sole control .


7.3  Declaratory Judgment Actions.  In the event that a PATENT CHALLENGE is
brought against THE PARTIES or COMPANY by a third party, THE PARTIES, at their
option, shall have the right within twenty (20) days after commencement of such
action to take over the sole defense of the action at its own expense.  If THE
PARTIES do not exercise this right, COMPANY may take over the sole defense of
the action at COMPANY's sole expense, subject to Sections 7.4.


7.4  Recovery.  Any recovery obtained in an action brought by COMPANY under
Sections 7.2 or 7.3 shall be distributed **** to COMPANY and **** to THE PARTIES
after COMPANY and THE PARTIES deduct from any recovery their actual counsel fees
and out-of-pocket expenses relative to any such action. If COMPANY decides not
to initiate an action, then any recovery obtained in an action brought by THE
PARTIES under Section 7.2 or 7.3 shall be divided **** to THE PARTIES and ****
to the COMPANY after THE PARTIES and COMPANY deduct from any recovery their
actual counsel fees and out-of-pocket expenses relative to any such action.   .


7.5  Cooperation.  Each party agrees to cooperate in any action under this
Article which is controlled by the other party, provided that the controlling
party reimburses the cooperating party promptly for any costs and expenses
incurred by the cooperating party in connection with providing such assistance.


8.  INDEMNIFICATION AND INSURANCE.


8.1  Indemnification.


(a)           Indemnity.  COMPANY shall indemnify, defend, and hold harmless THE
PARTIES and their trustees, officers, faculty, students, employees, and agents
and their respective successors, heirs and assigns (the "Indemnitees"), against
any liability, damage, loss, or expense (including reasonable attorneys’ fees
and expenses) incurred by or imposed upon any of the Indemnitees in connection
with any claims, suits, investigations, actions, demands or judgments arising
out of or related to the research, development, marketing, manufacture, sale
and/or provision of LICENSED PRODUCTS and/or LICENSED PROCESSES and/or
IDENTIFIED PRODUCTS by COMPANY, AFFILIATES and SUBLICENSEES, and/or the licenses
granted under this Agreement, or otherwise related to the conduct of COMPANY’s,
AFFILIATES’ or SUBLICENSEES’ business, and/or the exercise of any rights granted
to COMPANY under this Agreement, and/or any breach of this Agreement by COMPANY
so long as such claims, suits, investigations, actions, demands or judgments are
not solely attributable to grossly negligent or intentionally wrongful acts or
omissions by one or more of the PARTIES’ Indemnitees, in which case the
indemnification will not apply to that PARTIES’ Indemnitees.


 
-16-

--------------------------------------------------------------------------------

 
 
(b)           Procedures.  The Indemnitees agree to provide COMPANY with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement.  COMPANY agrees, at its own
expense, to provide attorneys reasonably acceptable to THE PARTIES to defend
against any such claim.  The Indemnitees shall cooperate fully with COMPANY in
such defense and will permit COMPANY to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal, and settlement); provided, however, that any Indemnitee
shall have the right to retain its own counsel, at the expense of COMPANY, if
representation of such Indemnitee by the counsel retained by COMPANY would be
inappropriate because of actual or potential differences in the interests of
such Indemnitee and any other party represented by such counsel.  COMPANY agrees
to keep THE PARTIES informed of the progress in the defense and disposition of
such claim and to consult with THE PARTIES with regard to any proposed
settlement.


8.2  Insurance.  COMPANY shall obtain and carry in full force and effect
commercial general liability insurance, including products/completed operations
coverage and errors and omissions liability insurance which shall protect
COMPANY and Indemnitees with respect to events covered by Section 8.1(a)
above.  Such insurance (i) shall be issued by an insurer licensed to practice in
the Commonwealth of Massachusetts or an insurer pre-approved by THE PARTIES,
such approval not to be unreasonably withheld, (ii) shall list THE PARTIES as an
additional insured thereunder, for the commercial general liability policy only,
and (iii) shall require thirty (30) days written notice to be given to THE
PARTIES prior to any cancellation or material change thereof.  The limits of the
commercial general liability insurance shall not be less than **** per
occurrence with an aggregate of **** for bodily injury including death, property
damage, and products/completed operations coverage. The limits of the errors and
omissions liability insurance shall not be less than **** per claim and in the
aggregate. COMPANY shall provide THE PARTIES with Certificates of Insurance
evidencing ongoing compliance with this Section.  COMPANY shall continue to
maintain such insurance after the expiration or termination of this Agreement
during any period in which COMPANY or any AFFILIATE or SUBLICENSEE continues (i)
to make, use, or sell a product that was a LICENSED PRODUCT under this Agreement
or (ii) to perform a service that was a LICENSED PROCESS under this Agreement,
and thereafter for a period of ****, if the coverage is under a claims-made
policy.


9.  REPRESENTATIONS AND WARRANTIES.


9.1  THE PARTIES, each individually and jointly, and COMPANY, represents and
warrants to the other party that, to the best of their knowledge, as of the
Effective Date:
(a) it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation or organization;
(b) such party has all right, power and authority to enter into this Agreement;
(b) when executed by the PARTIES and COMPANY, this Agreement will constitute a
valid and legally binding obligation and shall be enforceable in accordance with
its terms; and
(c) there are no existing or threatened actions, suits or claims pending or
threatened against the PARTIES or COMPANY that may affect the performance of
their obligations under the Agreement.


9.2  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES MAKE
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
CONCERNING THE PATENT RIGHTS, AND HEREBY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS OF THE PARTIES OR THIRD PARTIES, VALIDITY,
ENFORCEABILITY AND SCOPE OF PATENT RIGHTS, WHETHER ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.


IN NO EVENT SHALL THE PARTIES, THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES
AND AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER THE PARTIES SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN
FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.


 
-17-

--------------------------------------------------------------------------------

 


10.  ASSIGNMENT.


This Agreement is personal to COMPANY and no rights or obligations may be
assigned by COMPANY without the prior written consent of THE PARTIES, such
consent not be unreasonably withheld, conditioned or delayed.  Any assignment
not permitted herein shall be void.  Notwithstanding the foregoing, COMPANY may
assign and delegate all its rights and obligations under this Agreement to the
entity to which COMPANY sells or transfers all of its assets or with which it
merges or consolidates, provided that, upon such assignment, merger, or
purchase, (i) COMPANY shall deliver written notice to THE PARTIES at least
fifteen (15) business days prior to any such proposed assignment, such notice to
include the acquiring party’s contact information as well as a description of
all of the material terms and conditions of the agreement, in substantially
final form, between COMPANY and the acquiring party, (ii) that this Agreement
will immediately terminate if the assignee has not agreed in writing prior to
such assignment to be bound by all of the terms and conditions of this
Agreement, and (iii) COMPANY (or any AFFILIATES) is not in default of any
material obligation under the Agreement (including without limitation payment of
any amounts due under the Agreement) at the time of such assignment.


11.  GENERAL COMPLIANCE WITH LAWS


11.1  Compliance with Laws.  COMPANY shall use reasonable commercial efforts to
comply with all commercially material local, state, federal, and international
laws and regulations relating to the development, manufacture, use, and sale of
LICENSED PRODUCTS and LICENSED PROCESSES.


11.2  Export Control.  COMPANY and its AFFILIATES and SUBLICENSEES shall comply
with all United States laws and regulations controlling the export of certain
commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce.  Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries.  COMPANY hereby gives written assurance that it will comply with, and
will cause its AFFILIATES and SUBLICENSEES to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its AFFILIATES or
SUBLICENSEES, and that it will indemnify, defend, and hold THE PARTIES harmless
(in accordance with Section 8.1) for the consequences of any such violation.


11.3  Non-Use of THE PARTIES’ Name. COMPANY and its AFFILIATES and SUBLICENSEES
shall not use the name of "Massachusetts Institute of Technology," "Lincoln
Laboratory," “Albert Einstein College of Medicine of Yeshiva
University,”  “Montefiore Medical Center,” or any variation, adaptation, or
abbreviation thereof, or of any of its trustees, officers, faculty, students,
employees, or agents, or any trademark owned by THE PARTIES, or any terms of
this Agreement in any promotional material or other public announcement or
disclosure without the prior written consent of THE PARTIES, which consent THE
PARTIES may withhold in their sole discretion.  The foregoing notwithstanding,
without the consent of THE PARTIES, COMPANY may during the term of this
Agreement state that COMPANY has a license from THE PARTIES under one or more of
the patents and/or patent applications comprising the PATENT RIGHTS.  Such
statements may not be used in marketing, promotion, or advertising.


11.4  Marking of LICENSED PRODUCTS.  To the extent commercially feasible and
consistent with prevailing business practices, COMPANY shall mark, and shall
cause its AFFILIATES and SUBLICENSEES to mark, all LICENSED PRODUCTS that are
manufactured or sold under this Agreement with the number of each issued patent
under the PATENT RIGHTS that applies to such LICENSED PRODUCT.


12.  TERMINATION.


12.1  Voluntary Termination by COMPANY.  COMPANY shall have the right to
terminate this Agreement, for any reason, (i) upon at least six **** prior
written notice to THE PARTIES, such notice to state the date at least six ****
in the future upon which termination is to be effective, and (ii) upon payment
of all amounts due to THE PARTIES through such termination effective date.


12.2  Cessation of Business.  If COMPANY ceases to carry on its business related
to this Agreement, THE PARTIES shall have the right to terminate this Agreement
immediately upon written notice to COMPANY.


 
-18-

--------------------------------------------------------------------------------

 
 
12.3  Termination for Default.


(a)           Nonpayment.  In the event COMPANY fails to pay any amounts due and
payable to THE PARTIES hereunder, and fails to make such payments within thirty
(30) days after receiving written notice of such failure, THE PARTIES may
terminate this Agreement immediately upon written notice to COMPANY.


(b)           Breach.  In the event COMPANY commits a breach of its obligations
under this Agreement, except for breach as described in Section 12.3(a), and
fails to cure that breach within sixty (60) days after receiving written notice
thereof, THE PARTIES may terminate this Agreement immediately upon written
notice to COMPANY.


12.4   Termination as a Consequence of PATENT CHALLENGE.


(a)           By COMPANY.  If COMPANY or any of its AFFILATES brings a PATENT
CHALLENGE against THE PARTIES, or assists others in bringing a PATENT CHALLENGE
against THE PARTIES (except as required under a court order or subpoena), then
THE PARTIES may immediately terminate this Agreement.


(b)           By SUBLICENSEE.  If a SUBLICENSEE brings a PATENT CHALLENGE or
assists another party in bringing a PATENT CHALLENGE (except as required under a
court order or subpoena), then THE PARTIES may send a written demand to COMPANY
to terminate such sublicense.  If COMPANY fails to so terminate such sublicense
within thirty (30) days after THE PARTIES’s demand, THE PARTIES may immediately
terminate this Agreement.


12.5  Disputes regarding Termination. If COMPANY disputes any termination by THE
PARTIES under this Section, it must notify THE PARTIES of the nature of such
dispute and the proposed manner in which to resolve the dispute within (10) days
of receipt of notification of breach or notification of termination by THE
PARTIES, whichever is sooner. If the parties do not resolve such dispute within
ten (10) days of such notification, then COMPANY shall be required to initiate
the dispute resolution procedures outlined in Section 13.3(a) promptly.  If it
does not do so, COMPANY shall be considered to have waived its rights to dispute
the termination.


12.6  Effect of Termination


(a)           Survival.  The following provisions shall survive the expiration
or termination of this Agreement:
§
Article 1 (“Definitions”);

§
Article 8 (“Indemnification and Insurance”);

§
Article 9 (“No Representations or Warranties”);

§
Article 13 (“Dispute Resolution”);

§
Article 14 (“Miscellaneous”);

§
Section 5.2 (“Content of Reports and Payments”);

§
Section 5.4 (“Records”);

§
Section 11.1 (“Compliance With Laws”);

§
Section 11.2 (“Export Control”);

§
Section 12.5 (“Disputes Regarding Termination”); and

§
Section 12.6 (“Effect of Termination”).



(b)           Pre-termination Obligations.  In no event shall termination of
this Agreement release COMPANY, AFFILIATES, or SUBLICENSEES from the obligation
to pay any amounts that became due on or before the effective date of
termination.


13.  DISPUTE RESOLUTION.


13.1 Mandatory Procedures.  All parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Article, and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement.  If any party
fails to observe the procedures of this Article, as may be modified by their
written agreement, any other party may bring an action for specific performance
of these procedures in any court of competent jurisdiction.


 
-19-

--------------------------------------------------------------------------------

 
 
13.2  Equitable Remedies.  Although the procedures specified in this Article are
the sole and exclusive procedures for the resolution of disputes arising out of
or relating to this Agreement, any party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.


13.3  Dispute Resolution Procedures.


(a)           Mediation.  In the event of any dispute arising out of or relating
to this Agreement, either party may initiate mediation upon written notice to
the other party ("Notice Date") pursuant to Section 14.1, whereupon both parties
shall be obligated to engage in a mediation proceeding.  The mediation shall
commence within forty-five (45) days of the Notice Date. The mediation shall be
conducted by a single mediator in Boston, Massachusetts.  The party requesting
mediation shall designate two (2) or more nominees for mediator in its
notice.  The other parties may accept one of the nominees or may designate their
own nominees by notice addressed to the American Arbitration Association (AAA)
and copied to the requesting party.  If within, fifteen (15) days following the
request for mediation, the parties have not selected a mutually acceptable
mediator, a mediator shall be appointed by the AAA according to the Commercial
Mediation Rules.  The mediator shall attempt to facilitate a negotiated
settlement of the dispute, but shall have no authority to impose any settlement
terms on the parties. The expenses of the mediation shall be borne equally by
all of the parties, but each party shall be responsible for its own counsel fees
and expenses.


(b)           Trial Without Jury.  If the dispute is not resolved by mediation
within forty-five (45) days after commencement of mediation, each party shall
have the right to pursue any other remedies legally available to resolve the
dispute, provided, however, that the parties expressly waive any right to a jury
trial in any legal proceeding under this Article.


13.4  Performance to Continue.  Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its undisputed
obligations.  Nothing in this Article is intended to relieve COMPANY from its
obligation to make undisputed payments pursuant to Articles 4 and 6 of this
Agreement.


13.5  Statute of Limitations.  The parties agree that all applicable statutes of
limitation and time-based defenses (including, but not limited to, estoppel and
laches) shall be tolled while the procedures set forth in Sections 13.3(a) are
pending.  The parties shall cooperate in taking any actions necessary to achieve
this result.


13.6  Limitation on Damages.  COMPANY’S DAMAGES FOR ANY BREACH OF THIS AGREEMENT
BY THE PARTIES WILL BE LIMITED TO A REDUCTION OR SUSPENSION OF THE PAYMENT
OBLIGATIONS OF COMPANY HEREUNDER


14.  MISCELLANEOUS.


14.1  Notice.  Any notices required or permitted under this Agreement shall be
in writing, shall specifically refer to this Agreement, and shall be sent by
hand, recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following addresses or facsimile numbers of the
parties:


      If to
M.I.T.:                                                           Massachusetts
Institute of Technology
Technology Licensing Office, Room NE18-501
One Cambridge Center, Kendall Square
Cambridge, MA 02142-1601
Attention: Director
Tel:           617-253-6966
Fax:           617-258-6790


 
-20-

--------------------------------------------------------------------------------

 
 
 
If to EINSTEIN:
Albert Einstein College of Medicine of Yeshiva University

1300 Morris Park Avenue
Bronx, New York 10461
Attention:  Office of Biotechnology
John.Harb@einstein.yu.edu
 
     If to
MONTEFIORE:                                                       Montefiore
Medical Center
111 East 210th Street
Bronx, New York 10467
Attention: Office of General Counsel


If to COMPANY:                                                          MetaStat
BioMedical, Inc.                                           
8 Hillside Avenue, Suite 207
Montclair, NJ  07042
Attention:  Warren Lau, President
Tel:           (832) 758-7488
Fax:           


If, to COMPANY, notices regarding financial matters, including invoices:


 
Contact Name: Warren Lau, President

 
Address: _8 Hillside Avenue, Suite 207_

 
Tel: (832) 758-7488_

 
Fax: ________________________

 
Email: warren@metastat.com



All notices under this Agreement shall be deemed effective upon receipt.  A
party may change its contact information immediately upon written notice to the
other parties in the manner provided in this Section.


14.2  Governing Law/Jurisdiction.  This Agreement and all disputes arising out
of or related to this Agreement, or the performance, enforcement, breach or
termination hereof, and any remedies relating thereto, shall be construed,
governed, interpreted and applied in accordance with the laws of the
Commonwealth of Massachusetts, U.S.A., without regard to conflict of laws
principles, except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent shall
have been granted.  The state and federal courts having jurisdiction over
Cambridge, MA, USA, provide the exclusive forum for any PATENT CHALLENGE and/or
any court action between the parties relating to this Agreement.  COMPANY
submits to the jurisdiction of such courts and waives any claim that such court
lacks jurisdiction over COMPANY or its AFFILIATES or constitutes an inconvenient
or improper forum.


14.3  Force Majeure.  Neither party will be responsible for delays resulting
from causes beyond the reasonable control of such party, including without
limitation fire, explosion, flood, war, strike, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.
 
14.4  Amendment and Waiver.  This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both
parties.  Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waive any rights or fail to act in any other instance, whether or not similar.


14.5  Severability.  In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent.  If the parties fail to reach a
modified agreement within thirty (30) days after the relevant provision is held
invalid or unenforceable, then the dispute shall be resolved in accordance with
the procedures set forth in Article 13.  While the dispute is pending
resolution, this Agreement shall be construed as if such provision were deleted
by agreement of the parties.


 
-21-

--------------------------------------------------------------------------------

 
 
14.6  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.


14.7  Headings.  All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.


14.8  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


The EFFECTIVE DATE of this Agreement is ________________________________.


MASSACHUSETTS INSTITUTE
OF                                                                           METASTAT
BIOMEDICAL, INC.
TECHNOLOGY
 
By: /s/ Lita L.
Nelson                                                                      By:
/s/ Warren C Lau
Name: Lita L. Nelson                                                    
Name: Warren C. Lau                                     
Title: Director                                                                     Title:  President                                   

 
ALBERT EINSTEIN COLLEGE
OF                                                                                     MONTEFIORE
MEDICAL CENTER
MEDICINE OF YESHIVA UNIVERSITY
 
By: /s/ John L.
Harb                                                                                     
By: /s/ Victor B. Hatcher
Name: John L.
Harb                                                                          
Name: Victor B. Hatcher
Title: Asst. Dean, Scientific
Operations                                                            Title:
Director

 
-22-

--------------------------------------------------------------------------------

 


APPENDIX A


List of Patent Applications and Patents



I.           United States Patents and Applications


(A)  
 United States of America Provisional Application Serial No. 61/446,162, Filed
February 24, 2011

“Alternatively Spliced mRNA Isoforms as Prognostic and Therapeutic Tools for
Metastatic Breast Cancer and Other Invasive/Metastatic Cancers”
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro


(B)  
United States of America Provisional Application No. 61/498,387, Filed June 17,
2011

“Alternatively Spliced mRNA Isoforms as Prognostic and Therapeutic Tools for
Metastatic Breast Cancer and Other Invasive/Metastatic Cancers”
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro


(C)  
United States of America Serial No. 14/000995, Filed August 22, 2013

"Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer"
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro

 
II.           International (non-U.S.) Patents and Applications


(A)  
Patent Cooperation Treaty Serial No. PCT/US2012/026424, Filed February 24, 2012

"Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer"
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro


(B)  
European Patent Application 12749944.0

"Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer"
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro


(C)  
Singapore Patent Application 201306378-9

"Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer"
by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B. Gertler,
Maja Oktay and Irina M. Shapiro


 
-23-

--------------------------------------------------------------------------------

 


APPENDIX B
List of Countries (excluding United States) for which
PATENT RIGHTS Applications Will Be Filed, Prosecuted and Maintained




N/A








 
 
 
 

 






 
 
 
 
 

 


 

 
-24-